

EXHIBIT 10.2


Service Agreement No. 79133
Revision No. 4




SST SERVICE AGREEMENT




THIS AGREEMENT is made and entered into this 21st day of March, 2014, by and
between COLUMBIA GAS TRANSMISSION, LLC (“Transporter”) and UGI UTILITIES, INC.
(“Shipper”).
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1.    Service to be Rendered. Transporter shall perform and Shipper
shall receive service in accordance with the provisions of the effective SST
Rate Schedule and applicable General Terms and Conditions of Transporter’s FERC
Gas Tariff, Fourth Revised Volume No. 1 (“Tariff”), on file with the Federal
Energy Regulatory Commission (“Commission”), as the same may be amended or
superseded in accordance with the rules and regulations of the Commission. The
maximum obligation of Transporter to deliver gas hereunder to or for Shipper,
the designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.
Section 2.    Term. Service under this Agreement shall commence as of April 1,
2014, and shall continue in full force and effect until March 31, 2017.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission’s
regulations and Transporter’s Tariff.
Section 3.    Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing specified as an amendment to this Service
Agreement. Transporter may agree to discount its rate to Shipper below
Transporter’s maximum rate, but not less than Transporter’s minimum rate. Such
discounted rate may apply to: (a) specified quantities (contract demand or
commodity quantities); (b) specified quantities above or below a certain level
or all quantities if quantities exceed a certain level; (c) quantities during
specified time periods; (d) quantities at specified points, locations, or other
defined geographical areas; (e) that a specified discounted rate will apply in a
specified relationship to the quantities actually transported (i.e., that the
reservation charge will be adjusted in a specified relationship to quantities
actually transported); (f) production and/or reserves committed by the Shipper;
and (g) based on a formula including, but not limited to, published index prices
for specific receipt and/or delivery points or other agreed-upon pricing points,
provided that the resulting rate shall be no lower than the minimum nor higher
than the maximum applicable rate set forth in the Tariff. In addition, the
discount agreement may include a provision that if one rate component which was
at or below the applicable maximum rate at the time the discount agreement was
executed subsequently exceeds the applicable maximum rate due to a change in
Transporter’s maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sections.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates, which had
been charged under a discount agreement, exceeded rates which ultimately are
found to be just and reasonable.



--------------------------------------------------------------------------------





Section 4.    Notices. Notices to Transporter under this Agreement shall be
addressed to it at 5151 San Felipe, Suite 2500, Houston, Texas 77056, Attention:
Customer Services and notices to Shipper shall be addressed to it at UGI
Utilities, Inc., 2525 N. 12th Street, Reading, PA 19605, Attention: Claire Neri,
until changed by either party by written notice.
Section 5.    Superseded Agreements. This Service Agreement supersedes and
cancels, as of the effective date hereof, the following Service Agreement(s):
SST No. 79133, Revision No. 3.






UGI UTILITIES, INC.                    COLUMBIA GAS TRANSMISSION, LLC
By                            By                        
Title                            Title                        
Date                            Date                        







--------------------------------------------------------------------------------



Revision No. 4




Appendix A to Service Agreement No. 79133
Under Rate Schedule SST
between Columbia Gas Transmission, LLC (“Transporter”)
and UGI Utilities, Inc. (“Shipper”)




Transportation Demand


Begin
Date
End
Date
Transportation
Demand (Dth/day)
Recurrence
Interval
April 1, 2014
March 31, 2017
93,867
10/1 – 3/31
April 1, 2014
March 31, 2017
46,933
4/1 – 9/30



Primary Receipt Points






Begin
Date




End
Date




Scheduling
Point No.




Scheduling
Point Name
Maximum
Daily
Quantity
(Dth/day)




Recurrence
Interval
April 1, 2014
March 31, 2017
STOR
RP Storage Point TCO
93,867
10/1 – 3/31
April 1, 2014
March 31, 2017
STOR
RP Storage Point TCO
46,933
4/1 – 9/30



Primary Delivery Points





--------------------------------------------------------------------------------









Begin
Date






End
Date






Scheduling
Point No.








Scheduling
Point Name






Measuring
Point No.






Measuring
Point Name
Maximum
Daily
Delivery
Obligation
(Dth/day) 1/


Design
Daily
Quantity
(Dth/day) 1/
Minimum
Delivery
Pressure
Obligation
(psig) 1/






Recurrence
Interval
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
600012
ROSEDALE
6,170
 
100
10/1 – 3/31
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
600013
TATAMY
7,800
 
400
10/1 – 3/31
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
600018
BOYERTOWN
4,050
 
400
10/1 – 3/31




--------------------------------------------------------------------------------





Primary Delivery Points






Begin
Date






End
Date






Scheduling
Point No.






Scheduling
Point Name






Measuring
Point No.






Measuring
Point Name
Maximum
Daily
Delivery
Obligation
(Dth/day) 1/


Design
Daily
Quantity
(Dth/day) 1/
Minimum
Delivery
Pressure
Obligation
(psig) 1/






Recurrence
Interval
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
600020
BIRDSBORO
22,340
 
400
10/1 – 3/31
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
600021
 
20,811
 
 
10/1 – 3/31
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
600023
Bally
11,000
 
 
10/1 – 3/31
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
600032
 
20,811
 
 
10/1 – 3/31
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
637254
UGI/CONECTIV
85,000
 
430
10/1 – 3/31
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
600012
ROSEDALE
4,381
 
100
4/1 – 9/30
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
600013
TATAMY
5,538
 
400
4/1 – 9/30
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
600018
BOYERTOWN
2,876
 
400
4/1 – 9/30
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
600020
BIRDSBORO
15,861
 
400
4/1/ - 9/30
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
600021
 
14,776
 
 
4/1 – 9/30
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
600023
Bally
7,810
 
 
4/1 – 9/30
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
600032
 
14,776
 
 
4/1 – 9/30
April 1, 2014
March 31, 2017
72-23
UGI CORP-23
637254
UGI/CONECTIV
60,350
 
430
4/1 – 9/30
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
600019
MILLWAY
15,376
 
400
10/1 – 3/31
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
600030
HARRISBURG
30,005
 
400
10/1 – 3/31
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
600033
MT. JOY
1,686
 
100
10/1 – 3/31
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
600036
LITITZ
2,976
 
300
10/1 – 3/31
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
600037
MANHEIM
1,488
 
150
10/1 – 3/31
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
600038
NEW HOLLAND
22,356
 
200
10/1 – 3/31
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
603470
MARIETTA
13,800
 
400
10/1 – 3/31
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
604626
LOCUST POINT
27,700
 
500
10/1 – 3/31




--------------------------------------------------------------------------------



April 1, 2014
March 31, 2017
72-25
UGI CORP-25
630112
UGI Morgantown
2,500
 
60
10/1 – 3/31
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
600019
MILLWAY
10,917
 
400
4/1 – 9/30
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
600030
HARRISBURG
21,304
 
400
4/1 – 9/30
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
600033
MT. JOY
1,197
 
100
4/1 – 9/30




--------------------------------------------------------------------------------



Primary Delivery Points






Begin
Date






End
Date






Scheduling
Point No.






Scheduling
Point Name






Measuring
Point No.






Measuring
Point Name
Maximum
Daily
Delivery
Obligation
(Dth/day) 1/


Design
Daily
Quantity
(Dth/day) 1/
Minimum
Delivery
Pressure
Obligation
(psig) 1/






Recurrence
Interval
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
600036
LITITZ
2,113
 
300
4/1 – 9/30
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
600037
MANHEIM
1,056
 
150
4/1 – 9/30
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
600038
NEW HOLLAND
15,873
 
200
4/1 – 9/30
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
603470
MARIETTA
9,798
 
400
4/1 – 9/30
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
604626
LOCUST POINT
19,667
 
500
4/1 – 9/30
April 1, 2014
March 31, 2017
72-25
UGI CORP-25
630112
UGI Morgantown
1,775
 
60
4/1 – 9/30
April 1, 2014
March 31, 2017
C22
EAGLE-25
632170
EAGLE C.S.
(74-0000
0
 
 
10/1 – 3/31
April 1, 2014
March 31, 2017
C22
EAGLE-25
632170
EAGLE C.S.
(74-0000
0
 
 
4/1 – 9/30
April 1, 2014
March 31, 2017
C23
PENNSBURG-23
631929
PENNSBURG
(74-0000
0
 
 
10/1 – 3/31
April 1, 2014
March 31, 2017
C23
PENNSBURG-23
631929
PENNSBURG
(74-0000
0
 
 
4/1 – 9/30



1/    Application of MDDOs, DDQs and ADQs, minimum pressure and/or hourly
flowrate shall be as follows:


FN01     Transporter’s historic practice of providing Shipper flexibility in
meeting the hourly variations in its requirements at city-gate delivery points
under its service agreements, within the daily firm obligations set forth in
Shipper’s contracts, will continue unless it becomes inconsistent with the terms
of Transporter’s FERC Gas Tariff, as that Tariff may be changed from time to
time, or unless Transporter issues an operational flow chart (“OFO”) limiting
hourly deliveries in the manner described herein. If such an OFO is issued,
Shipper will be entitled to receive hourly deliveries of 110% of 1/24th of the
quantity of gas scheduled on a Gas Day, or such higher quantity as may be
specified in the OFO, at its primary delivery points during any five hours
falling between 5 a.m. and 9 a.m. eastern clock time or between 5 p.m. and 9
p.m. eastern clock time, respectively, as determined by Shipper (the “Hourly
Flow Rate”). Notwithstanding the foregoing, Transporter may issue an OFO
directed at Shipper’s delivery points and requiring a lower Hourly Flow Rate
based upon the occurrence of an event specified in Section 17 of the General
Terms and Conditions of Transporter’s FERC Gas Tariff that materially affects
Transporter’s ability to serve Market Areas 23 and/or 25 and requiring the
issuance of an OFO specifically limiting the Hourly Flow Rate to Shipper.
Transporter reserves the right, if operationally necessary, to require that
Shipper take its Hourly Flow Rate at its citygate delivery points on a pro rata
basis based on the MDDOs at those delivery points.



--------------------------------------------------------------------------------







FN02    [POINTS: 600013, 600023, 600021, 600020, 600018, 600012, 637254, 632710,
631929, 600032] Measuring Point No. 600021, 600023, 600032, 631929, and 632170
(Group No. 1) are in the Texas Eastern Directs Aggregate Area and the Line 1278
North Aggregate Area.


Measuring Point Nos. 600012, 600013, 600018, 600020, and 637254 (Group No. 2)
are in the Line 1278 North Aggregate Area.


Unless station specific MDDOs are specified in a separate firm service agreement
between Transporter and Shipper, Transporter’s Aggregate Maximum Daily Delivery
Obligation, under this and any other service agreement between Transporter and
Shipper, at the stations listed above shall not exceed the MDDO quantities set
forth above for each station. In addition, Transporter shall not be obligated on
any day to deliver more than the Aggregate Daily Quantities (ADQ) listed below
in the Aggregate Areas listed below. The stations in Group Nos. 1 or 2 are in
the Aggregate Areas set forth in greater detail below. Any station specific
MDDOs in a separate firm service agreement between Transporter and Shipper shall
be additive both to the individual station MDDOs set forth herein and to any
applicable Aggregate Daily Quantity set forth below.


Group
No.


Aggregate Area Name
Aggregate
Daily Quantity
1
Texas Eastern Directs Aggregate Area
(From November 1 – March 31)


20,811 DTH/D
1
Texas Eastern Directs Aggregate Area
(From April 1 – October 31)


22,524 DTD/D
1 + 2
ADQ for Aggregate Area Group Nos. 1 and 2
100,000 DTD/D








--------------------------------------------------------------------------------





The Master List of Interconnects (“MLI”) as defined in Section 1 of the General
Terms and Conditions of Transporter’s FERC Gas Tariff is incorporated herein by
reference for purposes of listing valid secondary interruptible receipt and
delivery points.




X Yes      No (Check applicable blank) Transporter and Shipper have mutually
agreed to a Regulatory Restructuring Reduction Option pursuant to Section 42 of
the General Terms and Conditions of Transporter’s FERC Gas Tariff.


Yes X     No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter’s FERC Gas Tariff.


Yes X     No (Check applicable blank) The MDDOs, ADQs, and/or DDQs set forth in
Appendix A to Shipper’s _______ Service Agreement No. _______ are incorporated
herein by reference.


Yes X     No (Check applicable blank) This Service Agreement covers interim
capacity sold pursuant to the provisions of General Terms and Conditions Section
4. Right of first refusal rights, if any, applicable to this interim capacity
are limited as provided for in General Terms and Conditions Section 4.


Yes X     No (Check applicable blank) This Service Agreement covers offsystem
capacity sold pursuant to Section 47 of the General Terms and Conditions. Right
of first refusal rights, if any, applicable to this offsystem capacity are
limited as provided for in General Terms and Conditions Section 47.




UGI UTILITIES, INC.                            COLUMBIA GAS TRANSMISSION, LLC
By                                    By                            
Title                                    Title                            
Date                                    Date                            



